Exhibit 10.14

 

MEMORANDUM OF UNDERSTANDING

 

Made this 11th day of April 2006 by and between Marina Associates; Atlantic City
Showboat, Inc.; Bally’s Park Place Inc. d/b/a Bally’s Atlantic City; Boardwalk
Regency Corp. d/b/a Caesars Atlantic City; Tropicana Casino & Resort; Resorts
International Inc.; Resort’s International Holdings, L.L.C., t/a Atlantic City
Hilton; Trump Taj Mahal, Assoc. d/b/a Trump Taj Mahal Hotel & Casino; Trump
Plaza Assoc. d/b/a Trump Plaza Hotel & Casino and Trump Marina Assoc. d/b/a
Trump Marina Hotel & Casino, (hereinafter referred to collectively as the
“Employers” and individually by name) and International Union of Operating
Engineers, Local Union 68; NJ Regional Council of Carpenters, Local Union 623
and Painters & Allied Trades District Council 711 (hereafter referred to
collectively as the “Unions” and individually by local number).

 

INTRODUCTION

 

The Employers and the Unions are parties to ten (10) individual collective
bargaining agreements all with the same or substantially similar terms and
conditions. For the sake of uniformity and convenience, the Employers have
coordinated bargaining for the purpose of negotiating agreements to supersede
their respective collective bargaining agreements with the Unions, which will
expire midnight April 30, 2006. The following sets forth the agreement reached
between the Employers and the Unions subsequent to the conduct of collective
bargaining negotiations:

 

MODIFICATIONS

 

DURATION

 

Five (5) years, May 1, 2006 to April 30, 2011

 

ARTICLE II

 

For Carpenters, check off of Book Dues, as long as employee authorization is
provided and Employer only has to provide one check.

 

ARTICLE V, SENIORITY

 

Section 3(c)

 

Delete language “one year for illness” and amend to read “six months (or one
year for worker’s compensation) unless required to be longer, as an
accommodation under state or federal law which extension or lack thereof, is not
subject to the grievance and arbitration procedure. FMLA and NJFLA leave runs
concurrently with leaves under this Agreement to the extent applicable.” (Local
68)

 

Add similar language for Carpenters and Painters in appropriate Article.

 

1

--------------------------------------------------------------------------------


 

ARTICLE V §5

 

Shop stewards will receive superseniority for purposes of layoff and recall
assuming they are qualified to perform the existing work in the opinion of the
Company. The Unions can only designate one shop steward per bargaining unit for
this purpose.

 

ARTICLE V, (CARPENTERS)

 

Probationary period extended to ninety (90) days.

 

ARTICLE VII, VACATION

 

Add number eight (8), add language, “Employees vacations shall be reduced on a
pro-rated basis for any leave of absence consistent with the Employer’s leave
policies for its unrepresented employees.” Employees must use up to half of
their vacation entitlement while on FMLA and NJFLA leave, as long as at least
the same is required for the Employer’s unrepresented employees. (Local 68)

 

Add similar language for Carpenters and Painters in appropriate Article.

 

ARTICLE XXI, GENERAL CONDITIONS

 

Section 6

 

Change two (2) hours to four (4) for overtime. (Local 68)

 

Add similar language for Carpenters and Painters in appropriate Article.

 

Section 9

 

Delete reference to exterminators. (Local 68 only)

 

NEW LANGUAGE

 

Add to Article II and Article XII, language attached as Attachment A.

 

Add identical language for Carpenters and Painters in appropriate Article.

 

NEW SECTION — DISCIPLINE

 

The Employer agrees not to give any further consideration in subsequent
disciplinary actions of any discipline that is beyond two (2) years (one year
for attendance). This limitation does not apply to any discipline which impact
legal obligations e.g. harassment, discrimination, etc.

 

2

--------------------------------------------------------------------------------


 

Add identical language for Carpenters and Painters in appropriate Article.

 

ECONOMIC TERMS

 

Attachment B

 

LEASED SPACE LANGUAGE

 

Attachment C, D & E for Operating Engineers

 

Attachment F for Carpenters

 

Attachment G for Operating Engineers & Carpenters

 

EXECUTED THIS 11th DAY OF APRIL 2006, SUBJECT TO RATIFICATION BY THE RANK AND
FILE MEMBERSHIP OF THE UNIONS.

 

3

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Add the following language to the Dues and Fund Section as follows:

 

If the Employer fails to remit deducted share fees, initiation fees, dues or
contributions to the Union or the Funds as applicable, after thirty (30) days of
the fifteenth of the month following their deduction, the Union may bypass the
grievance procedure and file directly for arbitration. Notwithstanding anything
in this Agreement to the contrary, if the arbitrator finds that the delinquency
violates this Agreement, the arbitrator may award interest, at the prime rate,
for the period that the delinquent amounts remained outstanding and may award
the Union costs of the arbitration. As a condition to the Union’s proceeding
directly to arbitration in the above manner, the Union must serve the Human
Resource Department with at least fourteen (14) days written notice, via
certified mail, of the delinquent fair share fees, initiation fees, dues or
contributions after the above time period has passed.

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

ECONOMIC SETTLEMENT

 

OPERATING ENGINEERS & CARPENTERS

 

YEAR 1

 

$1.15

 

YEAR 2

 

$1.15

 

YEAR 3

 

$1.15

 

YEAR 4

 

$1.20

 

YEAR 5

 

$1.25 ($1.27 Carpenters)

 

 

PAINTERS

 

YEAR 1

 

$1.10

 

YEAR 2

 

$1.10

 

YEAR 3

 

$1.15

 

YEAR 4

 

$1.20

 

YEAR 5

 

$1.25

 

 

Increases to be distributed by the Union(s) in the same manner as past contract.

 

Lead rate effective first year $2.00 above Mechanic A rate.*

 

Local 68 Training Fund:

 

.05¢ additional in 2nd year

 

 

.05¢ additional in 4th year

 

--------------------------------------------------------------------------------

*Employer may provide on an individual basis a rate for a lead that is above
$2.00 at its sole discretion

 

5

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

FOR ALL EMPLOYERS EXCEPT TROPICANA

ADD TO ARTICLE 1, SECTION 2

Existing Language is now considered sub-paragraph (a)

 

(b)                            The parties specifically agree that Article 1,
Section 2(a) shall not apply to the business operations of any person or entity
occupying space pursuant to a lease, contract, sublease, subcontract or other
agreement with the Employer entered into prior to the effective date of this
Agreement (such leases, contracts, subleases, subcontracts or agreements being
referred to herein as the “Existing Contracts”) nor to the space they are
occupying or will occupy, provided that the square footage of such location or
relocation may not be expanded by more than twenty-five percent (25%) of the
present square footage occupied or to be occupied. The foregoing sentence shall
apply to the Existing Contracts notwithstanding that the space to be occupied
under the Existing Contract has not yet been built out, occupied or opened for
business and to any Assignees, Subtenants, or replacement tenants subsequently
occupying the space and shall continue for the duration of any renewal or
extension of the term of such Existing Contract or any replacement contract.
This exclusion shall further apply to any extensions or modification of any
Existing Contract, including without limitation those modifications which may
involve assignment of an Existing Contract, tenant relocation or the expansion
of space occupied pursuant to an Existing Contract. Article 1, Section 2(a) does
not apply to space occupied by health club, spa or salon operations, food, snack
or beverage operations commonly referred to as ‘fast food” operations and retail
operations in general which space is leased, contracted or subcontracted to
third parties. The parties have agreed to a side agreement where future leased
space would also be exempt from the provisions of Article 1, Section 2(a). All
other space leased or subcontracted after the effective date of this Agreement
not described in this Section 2(b) shall be covered under Article 1,
Section 2(a).

 

(c)                             Notwithstanding the preceding paragraph, in
leased or subcontracted areas, Local 68 Operating Engineer members will be
assigned to major repairs and major maintenance of the basic electrical, steam,
gas, water, sewer, HVAC and alarm systems (collectively “Base Systems”) to the
extent (1) such type of work is performed by bargaining unit employees at its
property consistent with Section 2(a), and (2) it is the Employer’s judgment
that such work is critical to maintain the operations of a Base System of the
Employer and that it is in the business interest of Employer. Further, the
Employer may offer its maintenance services to lessees as it deems appropriate.
When the Union becomes aware of a request for the Employer’s maintenance
services by a tenant, the Union business agent can discuss the issue with the
Employer as to whether the Employer wishes to offer its services with the
understanding that, if the Employer chooses to offer its services, the ultimate
commercial transaction is in the sole discretion of the Employer.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT D

 

TROPICANA ONLY

ADD TO ARTICLE 1, SECTION 2

Existing Language is now considered sub-paragraph (a)

 

(b)         The parties specifically agree that Article 1, Section 2(a) shall
not apply to the business operations of any person or entity occupying space
pursuant to a lease, contract, sublease, subcontract or other agreement with the
Employer entered into prior to the effective date of this Agreement (such
leases, contracts, subleases, subcontracts or agreements being referred to
herein as the “Existing Contracts”) nor to the space they are occupying or will
occupy, provided that the square footage of such location or relocation may not
be expanded by more than twenty-five percent (25%) of the present square footage
occupied or to be occupied. The foregoing sentence shall apply to the Existing
Contracts notwithstanding that the space to be occupied under the Existing
Contract has not yet been built out, occupied or opened for business and to any
Assignees, Subtenants, or replacement tenants subsequently occupying the space
and shall continue for the duration of any renewal or extension of the term of
such Existing Contract or any replacement contract. This exclusion shall further
apply to any extensions or modification of any Existing Contract, including
without limitation those modifications which may involve assignment of an
Existing Contract, tenant relocation or the expansion of space occupied pursuant
to an Existing Contract. Article 1, Section 2(a) does not apply to space
occupied by health club, spa or salon operations, food, snack or beverage
operations commonly referred to as “fast food” operations and retail operations
in general which space is leased, contracted or subcontracted to third parties.
The parties have agreed to a side agreement where future leased space would also
be exempt from the provisions of Article 1, Section 2(a). All other space leased
or subcontracted after the effective date of Agreement not described in this
Section 2(b) shall be covered under Article 1, Section 2(a).

 

(c)          The Tropicana agrees that after an initial start up period to offer
its tenants major repair and maintenance of the electrical, steam, gas, water,
sewer, HVAC and alarm systems (collectively Base Systems) to the extent (1) such
type of work is performed by bargaining unit employees at its property
consistent with Section 2(a) and (2) it is the Employer’s judgment that such
work is critical to maintain the operations of the Base Systems of the Tropicana
and that is in the business interest of the Tropicana under the following
conditions:

 

1.                                       The Tenant agrees to hold the Tropicana
harmless in all respects of any claims of damages in connection with such
services, including but not limited to, defect in workmanship by Tropicana’s
Employees.

 

2.                                       The Tropicana in its judgment, has the
available staff to perform the work without interfering with its own work and
without additional training so as to

 

7

--------------------------------------------------------------------------------


 

complete the repair in a timely manner as set by the Tropicana, based on its
priorities and which timeframe is satisfactory to the tenant.

 

3.                                       The tenant agrees to pay for the
equipment and services as determined by the Tropicana. The Union understands
that tenants who do not promptly pay for these services will not be eligible for
such services in the future.

 

The Union’s business agent may approach Tropicana’s tenants who had declined an
interest in general, for any of the above services, and with pre-approval of
Tropicana, to discuss the potential with the tenant of offering Tropicana’s
services as described above with the understanding that (1) the Union can not be
coercive or disruptive in any manner, (2) the decision to utilize the services
is the tenant’s to make, and (3) the ultimate commercial transaction is in the
discretion of the Tropicana.

 

8

--------------------------------------------------------------------------------


 

ATTACHMENT E

 

The parties agree that neither party may use the differences in “leased property
language” that exists amongst the employees in any dispute regarding the
interpretation of language. Further, the Employers agree that none of them will
use the Most Favored Nations Clause regarding “leased property”. Finally, the
Union agrees to withdraw all pending Local 68 Operating Engineers arbitrations
dealing with leased space.

 

9

--------------------------------------------------------------------------------


 

ATTACHMENT F

 

RECOGNITION ARTICLE OF THE COLLECTIVE BARGAINING AGREEMENT (CBA)

 

The Parties specifically agree that the Recognition Article of the CBA shall not
apply to the business operations of any person or entity occupying space
pursuant to a lease, contract, sublease, subcontract or other agreement with the
Employer entered into prior to the effective date of this Agreement (such
leases, contracts, subleases, subcontracts or agreements being referred to
herein as the “Existing Contracts”) nor to the space they are occupying or will
occupy, provided that the square footage of such location or relocation may not
be expanded by more than twenty-five percent (25%) of the present square footage
occupied or to be occupied. The foregoing sentence shall apply to the Existing
Contracts notwithstanding that the space to be occupied under the Existing
Contract has not yet been built out, occupied or opened for business and to any
Assignees, Subtenants, or replacement tenants subsequently occupying the space
and shall continue for the duration of any renewal or extension of the term of
such Existing Contract or any replacement contract. This exclusion shall further
apply to any extensions or modification of any Existing Contract, including
without limitation those modifications which may involve assignment of an
Existing Contract, tenant relocation or the expansion of space occupied pursuant
to an Existing Contract. The Recognition Article of the CBA does not apply to
space occupied by health club, spa or salon operations, food, snack or beverage
operations commonly referred to as “fast food” operations and retail operations
in general which space is leased, contracted or subcontracted to third Parties.
The Parties have agreed to a side agreement where future leased space would also
be exempt from the provisions of the Recognition Article of the CBA. All other
future leased or subcontracted spaces not described under this provision will be
covered under the CBA.

 

Notwithstanding the preceding paragraph, in leased or subcontracted areas, the
Employer’s carpenters will be assigned to the major repairs of the demising
walls (base system) due to damage created by the Employer which causes an
opening from one side to the other of the demising wall if it is in the
Employer’s judgment that such work is critical to maintain the base system and
it is in the business interest of the Employer. If the damage is to the
Employer’s side of the demising wall only, the repair will also be performed by
the Employer’s carpenters.

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT G

 

FUTURE LEASED SPACE

 

The reference in the proposals to Side Agreements in Article 2, Section (b) of
the Operating Engineers Agreement and Section (b) of the Recognition Article of
the Carpenter’s Agreement describes the following Food & Beverage Outlets,
regardless of location, which are exempt from the provisions of these
Agreements.

 

Resorts – 1

Trump Marina – 1

Trump Plaza – 1

Trump Taj Mahal - 1

Tropicana – 2

 

11

--------------------------------------------------------------------------------


 

MEMORANDUM OF AGREEMENT

SIGNATURE PAGE

 

UNIONS:

 

/s/ [ILLEGIBLE]

 

4/24/06

INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 68

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/24/06

NJ REGIONAL COUNCIL OF CARPENTERS, LOCAL 623

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4.24.06

PAINTERS & ALLIED TRADES, DISTRICT COUNCIL 711

 

DATE

 

EMPLOYERS:

 

/s/ [ILLEGIBLE]

 

04/11/06

MARINA ASSOCIATES, d/b/a HARRAH’S ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/11/06

ATLANTIC CITY SHOWBOAT, INC.

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/11/06

BALLY’S PARK PLACE, INC. d/b/a BALLY’S ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/11/06

BOARDWALK REGENCY CORP. d/b/a CAESARS ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/24/06

TROPICANA CASINO AND RESORT

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

5/5/06

RESORT’S INTERNATIONAL, INC.

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

5/5/06

RESORTS INTERNATIONAL HOLDINGS, LLC., t/a ATLANTIC CITY HILTON

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/20/06

TRUMP MARINA, ASSOC., d/b/a TRUMP MARINA HOTEL & CASINO

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/20/06

TRUMP PLAZA, ASSOC. d/b/a TRUMP PLAZA HOTEL & CASINO

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/20/06

TRUMP TAJ MAHAL, ASSOC. d/b/a TRUMP TAJ MAHAL HOTEL & CASINO

 

DATE

 

--------------------------------------------------------------------------------


 

AGREEMENT — Clean Copy

 

This AGREEMENT made and entered into this May 1, 2001 by and between TROPICANA
CASINO & RESORT, of Atlantic City, New Jersey, hereinafter referred to as
“Employer” or “Hotel/Casino,” and DISTRICT COUNCIL NO 711, INTERNATIONAL UNION
OF PAINTERS AND ALLIED TRADES OF NEW JERSEY, hereinafter referred to as “Union.”

 

WITNESSETH

 

WHEREAS, the parties hereto desire to cooperate to stabilize labor relations by
establishing general standards of wages, hours, and other conditions of
employment, and to insure the peaceful, speedy, and orderly adjustment of
differences that may arise from time to time between Employer and its employees,
without resort to strikes, lockouts, boycotts, slowdowns or other economic
interferences with the smooth operation of the hotel business of the Employer.

 

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

RECOGNITION

 

1 .1                              Employer recognizes the Union as the sole and
exclusive collective bargaining representative of all regular full-time and
Apprentice, Painters and Wallcoverers employed by the Employer at its Hotel
located at Brighton Avenue and The Boardwalk, Atlantic City, New Jersey.

 

1.2                                 It is further mutually understood and agreed
that for the purpose of this Agreement, regular, full-time Painters and
Wallcoverers are those employees who are regularly scheduled to and do work in
their respective trade at least forty (40) hours per week, week in and week out.

 

1.3                                 It is further understood and agreed that
reconstruction, maintenance, renovation, alteration and/or rehabilitation of the
Hotel and its facilities and appurtenances are covered by this Agreement, when
the Employer considers it feasible. The Hotel expressly reserves the right to
have such work performed in such a manner and by such employees, as may be
furnished by a sub-contractor. It is agreed that the Hotel will not subcontract
work to eliminate members of the bargaining unit. The Employer retains the right
to set staffing levels.

 

a.                                       The employer retains the right to
subcontract work during periods of layoff.

 

1.4                                 The parties recognize that the State of New
Jersey Casino Control Act (“Act”) provide that Unions seeking to represent
employees licensed under the Act are required to register with the Casino
Control Commission. It is understood and agreed that, unless exempted from the
registration requirements, the Union will as a condition of this Agreement so
register. Should the Union fail for any reason to obtain an exemption from
registration or to obtain timely and valid registration or should such
registration, once obtained, be suspended or canceled, the Employer’s
recognition of the Union and its obligation to bargain with the Union and to
observe the provision of Article 1, Paragraph 1.1, hereof, shall terminate,
provided, however, that upon obtaining an exemption from registration or upon
registration as required under the Act within the term of this Agreement and the
provisions thereof terminate shall be reinstated.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

EMPLOYMENT AND UNION SECURITY

 

2.1                                 It shall be a condition of employment that
all employees covered by this Agreement, who are members of the Union in good
standing in the effective date of this Agreement shall remain members in good
standing and those who are not members on the effective date of this Agreement
shall on or after the 90th day following the effective date hereof become
members in good standing in the Union. In the event that any employee fails to
comply with the requirements of this section to the extent of tendering
customary dues and initiation fees, Employer shall summarily discharge that
employee upon receipt of written demand thereof from the Union. The ninety (90)
day period during which new employees are not obligated to become members of the
Union shall be designated as a trail or probationary period for the benefit of
the Employer, during which period Employer has the right to discharge said
employee without cause and said probationary employees shall not be covered by
this Agreement nor derive any benefits thereof.

 

2.2                                 Whenever additional employees are required,
Employer shall notify the Union and the Union shall assist Employer in obtaining
qualified and competent employees, reserving to itself the right of first
referral for potential employees, provided, however, if the Union does not refer
requested employees within forty-eight (48) hours, nothing herein contained
shall preclude Employer from employing workers on the open market. Whenever an
employee is hired or rehired, Employer shall within thirty (30) days notify
Union in writing of the name and address of said employee.

 

2.3                                 Union agrees to furnish Employer with a
memorandum showing the amounts of dues payable as members of the Union by each
of the employees covered by this Agreement. Likewise Union agrees to furnish
Employer with a memorandum showing the amount of initiation fees, if any,
payable by each new member covered by this Agreement. Upon receipt of such
memoranda and upon receipt of a signed authorization from the employee, Employer
agrees to deduct dues and initiation fees from the wages or salaries of the
respective employees pursuant to the aforesaid memoranda. Such written
authorization shall be irrevocable for the successive periods consistent with
parties hereto. Notwithstanding the foregoing, if any employee notifies the
Employer and the Union in writing fifteen (15) days before expiration of the
time periods stated above of his wish to revoke its authority, the same shall be
honored.

 

2.4                                 The Union will defend, indemnify, and save
harmless the Employer against and from any and all claims, demands, liabilities,
and disputes arising out of or by reason of action taken or not taken by the
Employer for the purpose of complying with Section 3 of this Article.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 3

MANAGEMENTS RIGHTS

 

3.1                                 The Union recognizes that the management of
the Hotel and direction of the working force is vested exclusively in the
Employer including, but not limited to, the right to schedule work; to assign
work and working hours to employees; to establish quality and production
standards and the most efficient utilization of his services; to hire, transfer,
discharge of relieve employees from duty because of lack of work; to install and
utilize the most efficient equipment; and to create or eliminate any or all
operations or job classifications subject to the seniority provisions herein
contained. The Employer shall have the right to make and enforce reasonable
rules for the conduct of employees not inconsistent with the provisions of this
Agreement.

 

3.2                                 It is understood that all management rights
held prior to the execution of this Agreement, other than those specifically
surrendered by this Agreement, continue to be retained by the Employer.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4

CONTROL AND DISCHARGE

 

4.1                                 Employer shall have the sole right to direct
and control its employees. Employer reserves the right, which right is hereby
recognized by Union, to hire, retain, promote, demote, transfer, layoff,
suspend, discharge, or rehire according to the requirements of the business and
according to skill and efficiency, giving due consideration to seniority.
Employer shall have the unquestioned right to suspend or discharge employees for
actions such as but not limited to dishonesty, willful misconduct, incompetence,
drinking or drunkenness on the job, insubordination, other good causes, or
participation in a proven, deliberate slowdown, work stoppage, or strike in
violation of this settlement; provided, however, the Union does not waive its
right to grieve and arbitrate, nor is this section intended to affect the
Employer’s burden of proving just cause when, in its opinion, there has been a
flagrant miscarriage of justice.

 

4.2                                 It is further understood and agreed that, as
a condition of employment, union members employed in the Employer’s Hotel/Casino
must be licensed under the Act. If a Union member fails to obtain such a license
or loses such license for any reason, he shall be released from employment and
such release shall not be subject to the grievance procedure of this Agreement
or shall any other action against the Employer; however that should the Union
member’s license subsequently be issued or reinstated, he will be eligible for
re-employment if a vacancy exists in his job classification.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5

SENIORITY

 

5.1                                 For the purpose of this Agreement, seniority
shall be defined as length of continuous service from the employee’s last
employment date.

 

5.2                                 The seniority of employees who successfully
completes the ninety (90) day probationary period set forth in Article 2,
Paragraph 2.1, above, shall date from employee’s last date of hire.

 

5.3                                 Seniority shall be broken by any of the
following events:

 

(a)                                  Voluntary quit;

 

(b)                                 Discharge for cause,

 

(c)                                  Failure because of layoff, or any other
reason to perform any work for the Employer for six (6) months (one (1) year for
illness) or a period equal to the affected employee’s seniority at the time he
last ceased active work for the Employer, whichever period is shorter.

 

(d)                                 Failure to report for work on the scheduled
work day after the Employer sends notice of recall from layoff by telegram to
the employee’s last known address or failure to so report on the second
scheduled work day after such notice is sent by registered or certified mail.

 

(e)                                  Failure to report for work upon expiration
of a leave of absence.

 

(f)                                    Absence from work without notice to the
Employer for two (2) consecutive work days.

 

5.4                                 Failure to report or failure to notify
Employer under Subsections (d), (e) or (f) shall not result in a break in
seniority, if such failure is due to conditions beyond the employee’s control.
Any loss of seniority under Subsection (d), (e) or (f) shall constitute a
voluntary leaving of work without good cause.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 6

NO DISCRIMINATION

 

6.1                                 There shall be no discrimination against any
employee because of Union membership or lawful Union activities or because of
race, color, sex, age, creed or national origin.

 

6.2                                 The parties recognize and agree to comply
with the Equal Employment Opportunity and Affirmative Action requirements of the
New Jersey Casino Control Act.

 

6.3                                 When the masculine is used in this
Agreement, it shall include the feminine gender.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 7

VACATIONS

 

7.1                                 All employees covered by this Agreement, at
the conclusion of their first anniversary year of employment shall be entitled
to one (1) week of vacation, with pay.

 

7.2                                 All employees covered by this Agreement who
shall have been regularly employed for two (2) years but less than eight
(8) years shall receive two (2) weeks vacation, with pay.

 

7.3                                 All employees covered by this Agreement who
shall been regularly employed for more than eight (8) years but less than ten
(10) years shall receive three (3) weeks vacation, with pay.

 

7.4                                 All employees covered by this Agreement who
shall have been regularly employed for ten (10) years or more shall receive four
(4) weeks vacation, with pay. The fourth week may, with mutual consent, be taken
on a per day basis, provided the employee gives the Employer ten (10) days
notice of the day to be taken.

 

7.5                                 Vacations shall be taken at the convenience
of the Employer, but seniority shall be recognized in scheduling the same.

 

7.6                                 All employees who have completed more than
one (1) year of employment whose employment is terminated for reasons other than
cause shall be entitled to a proration of earned vacation for the year in which
the termination or retirement of said employee occurs.

 

7.7                                 Vacation time cannot be accumulated from
year to year and must be taken within one (1) year of anniversary.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 8

HOLIDAYS

 

8.1                                 All employees covered by this Agreement
shall be granted a holiday with pay on the following days:

 

New Year’s Day

January 1st

Memorial Day

Last Monday in May

Independence Day

July 4th

Labor Day

1st Monday in September

Veterans Day

November 11th

Thanksgiving Day

4th Thursday in November

Christmas Day

December 25th

*Two Personal Days

To be taken during employee’s anniversary year

 

--------------------------------------------------------------------------------

*                                         At least one (1) week notice for
personal holidays is required with Employer reserving the right of refusal when
business conditions dictate.

 

8.2                                 When an employee’s normal work shift
includes a holiday and he will not be required to work on the holiday, the
Employer shall notify him at least seven (7) days before the holiday.

 

8.3                                 Holiday pay shall consist of eight (8) hours
of straight time pay. Employees who are required to work on a holiday shall be
paid time and one-half (1-1/2) for work performed on said holiday in addition to
the holiday pay.

 

8.4                                 In order to qualify for holiday pay, the
employee must report to work on his last scheduled day before said holiday and
his first scheduled day after said holiday, unless said requirement is
specifically waived by the Employer. If an employee is scheduled to work on a
holiday but does not report for work, he shall not receive holiday pay unless he
shall have been excused by his Employer from working on said holiday.

 

8.5                                 When pay day falls on a holiday specified in
the contract, employees shall be paid on the day before.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 9

HOURS OF WORK AND OVERTIME

 

9.1                                 The regular work week shall consist of five
(5) consecutive days and the regular work day shall consist of eight (8)
consecutive hours.

 

9.2                                 Time and one-half (1-1/2) shall be paid for
all time worked in excess of eight (8) hours in any one day or in excess of
forty (40) hours in any one week. There will be no pyramiding of daily or weekly
overtime or premium pay under any of the terms of this Agreement.

 

9.3                                 If an employee is scheduled to work for any
eight (8) hour shift, employee shall receive one-half (1/2) hour break, as near
the middle of the shift as possible, on Employer’s time.

 

9.4                                 Overtime and holiday time shall be paid for
and shall not be compensated for by giving employee time off.

 

9.5                                 Four Ten Hour Shifts: Under this provision,
the Employer shall have the right to establish four (4) ten (10) hour shifts.
Overtime shall be paid for all hours worked beyond ten (10) hours in any one day
or forty (40) hours in one week at one and one-half (1-1/2) times the basic
hourly wage rate. If the Employer utilizes this option, after a sixty (60) day
trial period, either party may notify the other in writing that it no longer
desires to retain this provision in the contract and upon such notice this
option shall terminate.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 10

WAGES

 

10.1                           All employees working in any of the
classifications in the schedule annexed hereto shall be paid each week for
services performed.

 

10.2                           Attached hereto and marked Schedule “A” and made
part of this Agreement are the wage scales for painter and painter foreman. The
wage scale set forth in said schedule is a minimum wage rate only.

 

10.3                           Apprentice Painter. The following terms and
conditions will apply:

 

(a)                                  Use of employee in this title is at the
option of each employer.

 

(b)                                 Four (4) year progression as follows:

 

1st

 

6 months

 

60% of Painter Rate

2nd

 

6 months

 

65% of Painter Rate

3rd

 

6 months

 

70% of Painter Rate

4th

 

6 months

 

75% of Painter Rate

5th

 

6 months

 

80% of Painter Rate

6th

 

6 months

 

85% of Painter Rate

7th

 

6 months

 

90% of Painter Rate

8th

 

6 months

 

95% of Painter Rate

9th

 

6 months

 

Full Painter Rate

 

NOTE: Apprentice painter compensation percent will be computed on the current
rate of Painter.

 

(c)                                  At the end of four (4) years, the Employer
will not be obligated to retain the apprentice in its employ.

 

10.4                           Whenever an employee shall be called out in an
emergency, he shall be paid for no less than four (4) hours regardless of the
number of hours actually worked by him.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 11

BENEFITS

 

11.1                           The Employer agrees to make contributions to the
Union Welfare Fund as set forth below. All contributions are for all straight
time hours paid, not to exceed 2,080 hours per year, for each employee covered
hereby, retroactive to the first (1st) day worked on behalf of employees who
have completed their probationary period.

 

05-01-01

 

05-01-02

 

05-01-03

 

05-01-04

 

05-01-05

 

$

3.85

 

$

3.90

 

$

4.00

 

$

4.00

 

$

4.00

 

 

11.2                           The Employer agrees to make contributions to the
IUPAT Pension Fund as set Forth below. All contributions are for all straight
time hours paid, not to exceed 2,080 hours per year, for every employee covered
hereby, retroactive to the first (1st) day worked on behalf of employees who
have completed their probationary period.

 

05-01-01

 

05-01-02

 

05-01-03

 

05-01-04

 

05-01-05

 

$

2.70

 

$

2.90

 

$

3.10

 

$

3.30

 

$

3.50

 

 

11.3                           The Employer agrees to make contributions to the
IUPAT Annuity Fund as set forth below. All contributions are for all hours
worked, for every employee covered hereby, retroactive to the first (1st) day
worked on behalf of employees who have completed their probationary period.

 

05-01-01

 

05-01-02

 

05-01-03

 

05-01-04

 

05-01-05

 

$

2.70

 

$

2.90

 

$

3.10

 

$

3.30

 

$

3.50

 

 

11.4                           The Employer agrees to make contribution to the
Union Education Fund as set forth below. All contributions are for all straight
time hours paid, not to exceed 2,080 hours per year, for every employee covered
hereby, retroactive to the first (1st) day worked on behalf of employees who
have completed their probationary period.

 

05-01-01

 

05-01-02

 

05-01-03

 

05-01-04

 

05-01-05

 

$

0.30

 

$

0.40

 

$

0.40

 

$

0.40

 

$

0.40

 

 

11.5                           The Union will have the right thirty (30) days
prior to the end of each contract year to reallocate wage increases to the
Health and Welfare, Pension or, Education and Annuity funds. Any money
reallocated to the Health and Welfare, Pension or Education and Annuity funds
will be paid on straight-time hours worked or paid, not to exceed 2,080 hours in
a contract year. Money reallocated to the Annuity Fund will be paid on all hours
worked in excess of forty (40) hours on an overtime basis. Any money reallocated
to the Health and Welfare Fund during the year cannot be reallocated diverted to
wages. Annuity cannot, during the year, go back and forth to wages and annuity;
it must be one or the other.

 

12

--------------------------------------------------------------------------------


 

11.4                           Jury Duty: Non-probationary employees of the
bargaining unit, who serve as jurors on regularly scheduled work day or days,
shall be paid the difference only between the amount received by him for such
service and his daily base hourly rate for eight (8) hours to a maximum of ten
(10) days for each call. Employee will provide his supervisor with:

 

(a)                                  Seventy-two (72) hours of notice of such
case.

(b)                                 Copy of court order to “appear”

(c)                                  Official court documentation as to
appearance and amount paid juror by court.

 

It is understood that employees will be expected to report to work if excused
from Jury Duty during normal work hours, which reasonably coincide with
scheduled work time. The Employer shall have the right, at any time, to have any
employee called for jury duty relieved in any manner permitted by law.

 

11.5                           Funeral Leave: Non-probationary employees of the
bargaining unit shall be permitted time off with pay to a maximum of three
(3) scheduled work days for the purpose of arranging and attending the funeral
of a member of the employee’s immediate family, defined as mother, father,
spouse, brother, sister, children, mother-in-law, father-in-law and
grandparents. Pay shall be the daily base hourly rate for eight (8) hours. The
Employer reserves the right to require official notification and/or proof of
death and attendance at funeral.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 12

SHOP STEWARDS

 

12.1                           The Business Manager shall appoint a shop steward
for each shift among the bargaining unit employees and the Employer agrees to
recognize those individuals as such.

 

12.2                           The Union agrees to notify the Employer in
writing of the Employees to serve as the Shop Steward. There shall be no
discrimination against a shop steward for the performance of his duties. Any
infractions of the Agreement will be brought to the attention of the supervisor
on company time. The activities of the shop steward shall not unreasonably
interfere with the performance of his work duties and shall not interfere with
the operations of the Employer.

 

12.3                           In case of a workplace injury or illness, the
supervisor shall notify the steward as soon as possible after the injury or
illness and the steward shall be given sufficient time to take care of the
employee’s personal belongings.

 

12.4                           An employee may request that a shop steward be
present at any meeting where the employee is the subject of a disciplinary
investigation.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 13

VISITATION

 

13.1                           Representatives of the Union shall have the right
to visit the Hotel/Casino at reasonable times in order to investigate matters
covered by this Agreement and grievances hereunder.

 

13.2                           Said visits shall not be made at such time or in
such manner as shall prevent the orderly operation of the Hotel business and
Union’s representatives shall announce their presence to Employer when coming
upon the premises.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 14

GRIEVANCES AND ARBITRATION

 

14.1                           For the purpose of this Agreement, a grievance is
defined as a complaint, dispute, or controversy between the parties as to the
application or interpretation of this Agreement, All grievances shall be
presented by either party to the other within five (5) working days of their
origin in order to be raised in a timely fashion. All grievances not raised in a
timely fashion or not processed in accordance with the time periods set out
below shall be considered waived and abandoned.

 

14.2                           The following procedure shall be followed
exclusively in settlement of all grievances arising under this Agreement.

 

STEP 1. The first step of the grievance procedure shall be between the employee
and/or the shop steward and the employee’s supervisor. If the employee is
dissatisfied with the action taken by the supervisor on his grievance, the
employee shall reduce the grievance to writing and present the written grievance
to his supervisor within two (2) working days of the supervisor’s verbal
response.

 

STEP 2. If the grievance is not resolved in Step 1, then the shop steward will
forward the written grievance to the department head within three (3) working
days of the response of the supervisor.

 

STEP 3. In the event that the grievance is not adjusted satisfactory after the
timely presentation of the written grievance to the department head, then the
meeting between the Union Business Agent and a designated representative of the
Hotel/Casino shall be arranged.

 

STEP 4. In the event that the grievance is not adjusted satisfactorily at Step
3, then the matter may be referred to the American Arbitration Association for
final and binding arbitration within fourteen (14) days of the unsatisfactory
response to Step 3.

 

14.3                           It is understood that the parties by mutual
agreement may extend the time periods for processing grievances.

 

14.4                           In the event that the Employer is the aggrieved
party, the Employer may begin the processing at the grievance at Step 3.

 

14.5                           Grievances shall not be processed by shop
stewards or Union officials during working hours, unless mutually agreed to
between the Union and the Employer.

 

14.6                           In the event that a grievance is referred to
arbitration, the grievance shall be submitted to the Industrial Arbitration
Tribunal of the American Association with request that the

 

16

--------------------------------------------------------------------------------


 

Association send to the parties a list of arbitrators to its procedures. A
grievance in dispute shall be heard by the arbitrator and his decision or award
shall be final and binding upon the parties hereto. The expenses incident to the
arbitrator shall be borne equally by the Union and the Employer. Only one
grievance at a time shall be heard by the arbitrator unless otherwise agreed to
by the parties. The arbitrator shall not have the power to add to, subtract
from, or modify any of the terms of this Agreement.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 15

NO STRIKE/NO LOCKOUT

 

15.1                           Both the Union and the Employer recognize the
service nature of the Hotel/Casino business and the duty of the Employer to
render continuous and hospitable service to the public in the way of lodging,
food and other necessary accommodations. Therefore, the Union agrees that it
will not call, engage in, participate in, or sanction any strike, sympathy
strike, work stoppage, picketing, sit-down, boycott, refusal to handle
merchandise, or other interference with the Employer’s business for any reason
whatsoever, including the dealing by Employer with non-union suppliers or
delivery persons; nor will Union interfere with any guest or tenant at the
Hotel/Casino engaged in selling or exhibiting non-Union made merchandise or in
so doing employing non-union help. Employer agrees that it shall not lock out
its employees or any part of them. Any such action shall be a violation of this
Agreement.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 16

SAFETY

 

16.1                          The Union and the Employer agree that it is in the
best interests of all members of the bargaining unit to maintain a safe and
healthy work place and to observe all safety requirements.

 

16.2                          Violations of established safety policies and
procedures shall be grounds for disciplinary action up to and including
discharge.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 17

GENERAL CONDITIONS

 

17.1                          The Employer shall furnish shirt and trousers
(and/or coveralls) and launder same at no cost to the employee. All clothing
furnished to the employee shall be returned on termination.

 

17.2                          An employee shall be entitled to receive one
(1) hot meal during the course of an eight (8) hour shift, as near to the middle
of the shift as possible. If an employee is required to work overtime for two
(2) hours or more beyond his regular shift, or is called out in an emergency and
works for four (4) hours or more, he shall be entitled to a meal.

 

17.3                          Notwithstanding anything in the contract, all paid
non-working time including, but not limited to, meal periods, rest and coffee
breaks, wash-up and changing times, granted during an eight (8) hour shift shall
be limited to a total of one (1) hour, which will be handled by 1) a fifteen
(15) minute break midway during an employee’s first four (4) hours on the job;
2) a thirty (30) minute meal period at the middle of the employee’s shift; and
3) at the Employer’s designation, a fifteen (15) minute break added to the (30)
minute meal period or a (15) minute break at the end of the employee’s shift.
Each Employer will notify the Union in writing and include the following waiver:
“The Employer agrees to waive the most favored Employer Clause with respect to
the break issues.”

 

17.4                          Company clothing may be exchanged on Company time.

 

17.5                          This contract does not recognize oral agreements,
understandings, or past practices. All such practices, side agreements,
understandings, must be in writing and signed by Employer and Union to be
enforceable.

 

17.6                          The Employer may establish bi-weekly payroll, if
all other employees of property have agreed.

 

17.7                          Trades employees may be assigned to work at other
properties owned and operated by their parent company if parent company owns or
operates more than one property in Atlantic City. Employees shall first be
offered the opportunity to take such assignments in accordance with their shop
seniority, by shift. If an insufficient number of employees accept the offered
assignment, employees shall be assigned in inverse order of shop seniority. In
either case, the employees so selected must have the requisite skill and ability
to perform the assigned work. Employees so assigned shall be paid at the rate of
time and one-half (11/2) their base hourly rate for all hours worked on such
assignment.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 18

MOST FAVORED EMPLOYER

 

18.1                          Recognizing the competitive nature of the
hotel/casino industry and the desirability of maintaining a balance among
hotels/casinos in Atlantic City, the Union agrees that if it enters into any
contract with another employer operating a hotel/casino or contractor on behalf
of a hotel/casino in Atlantic City containing terms as to wages, hours,
conditions or operating conditions of this Agreement more favorable to said
other Employer than the terms of this contract, then, at Employer’s option, said
terms shall be incorporated into this Agreement and become supplementary
thereto. The Union agrees that upon demand of Employer it shall exhibit to the
employer or its authorized representative any agreement entered into with
another hotel/casino in Atlantic City, New Jersey. A failure on the part of the
Employer to insist upon the application of this section, whether said failure is
intentional or a result of an oversight, shall not constitute a waiver of
Employer’s right to demand enforcement of this provision on other occasions.
Nothing herein contained shall be interpreted to render this provision
applicable to a hotel or motel which does not own or operate a casino in
Atlantic City, New Jersey.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 20

NEW JERSEY CASINO CONTROL ACT

 

20.1                          The parties hereto recognize and agree that the
State of New Jersey Casino Control Act (P.L. 1977, c. 110) (the “Act”) and the
rules and regulations thereunder contain provisions requiring the licensing of
employees, the certifications of this and other provisions regulating and
controlling “Casino Hotel” employees, and that this Agreement is subject thereto
in all respects.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 21

TERM OF CONTRACT

 

21.1                          This Agreement shall become effective May 1, 2001,
and shall continue in full force and effect until midnight, April 30, 2006, and
from year to year thereafter unless either party gives written notice to the
other at least sixty (60) days prior to any expiration date as to its desire to
modify or terminate this Agreement.

 

21.2                          Amendments, additions or deletions to this
Agreement will, with the exception of those provided for under Article 18, be
null and void unless in writing and signed by the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto, have set their hands
this                             day of                           , 2001 in
Atlantic County, State of New Jersey.

 

TROPICANA CASINO & RESORT

 

DISTRICT COUNCIL 711

INTERNATIONAL UNION PAINTERS AND ALLIED

TRADES

 

 

 

/s/ Pamela J. Populuski

 

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DATE

 

HOURLY WAGE

 

PENSION

 

ANNUITY

 

HEALTH & WELFARE

 

APPRENTICE

 

05-01-01

 

$

20.45

 

$

2-70

 

$

2.70

 

$

3.85

 

$

0.30

 

05-01-02

 

$

20.95

 

$

2.90

 

$

2.90

 

$

3.90

 

$

0.40

 

05-01-03

 

$

21.55

 

$

3.10

 

$

3.10

 

$

4.00

 

$

0.40

 

05-01-04

 

$

22.30

 

$

3.30

 

$

3.30

 

$

4.00

 

$

0.40

 

05-01-05

 

$

23.05

 

$

3.50

 

$

3.50

 

$

4.00

 

$

0.40

 

 

FOREMAN

 

DATE

 

WAGE

 

05-01-01

 

$

22.02

 

05-01-02

 

$

22.52

 

05-01-03

 

$

23.12

 

05-01-04

 

$

23.87

 

05-01-05

 

$

24.62

 

 

25

--------------------------------------------------------------------------------


 

 

 

RECEIVED

 

 

APR 20 2001

 

 

PERSONNEL

 

[g52541pm07i001.jpg]

Painters District Council 711

STATE OF NEW JERSEY

 

INTERNATIONAL UNION OF

PAINTERS AND ALLIED TRADES

 

2116 Ocean Heights Avenue · Egg Harbor Township NJ 08234

Phone (609) 653-4433 · Fax (609) 653-0795

 

April 18, 2001

 

Patrick J. Brennan
Business Manager

·

Joseph Glaab
Assistant Business Manager
·

Walter M. Seifried
Zone 1 Manager
2116 Ocean Heights Ave.
Egg Harbor Twp. NJ 08234
(609) 653-4433
·

William J. Shimko
Zone 2 Manager
122 Drummond Ave.
Neptune NJ 07753
(732) 774-0932
·

Dan Scioli

Zone 3 Manager

14 High Street

Glassboro NJ 08028
(856) 881-3711
·

Gerard Maccioli

Zone 4 Manager

15 Farrand Street
Bloomfield NJ 07003

(973) 743-0536

 

NEW RATES FROM 5/1/01 THRU 5/1/05:

 

DATE

 

5/1/01

 

5/1/02

 

5/1/03

 

5/1/04

 

5/1/05

 

WAGE

 

20.45

 

20.95

 

21.55

 

22.30

 

23.05

 

PEN

 

2.70

 

2.90

 

3.10

 

3.30

 

3.50

 

ANN

 

2.70

 

2.90

 

3.10

 

3.30

 

3.50

 

H&W

 

3.85

 

3.90

 

4.00

 

4.00

 

4.00

 

APPR

 

.20

 

.20

 

.20

 

.20

 

.20

 

N’APPR

 

.03

 

.05

 

.05

 

.05

 

.05

 

LMCF

 

.02

 

.05

 

.05

 

.05

 

.05

 

PAC

 

.05

 

.10

 

.10

 

.10

 

.10

 

PKG

 

30.00

 

31.05

 

32.15

 

33.30

 

34.45

 

 

--------------------------------------------------------------------------------